DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-27, 29, and 31-38 are pending and under consideration.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xianfeng Xu, Ph.D., Reg. No. 68,376, on 3-17-2021.

The application has been amended as follows: 
	Claim 21. (Currently Amended)  A pharmaceutical composition of non-pathogenic bacteria comprising a preparation of viable bacteria, wherein the preparation of viable bacteria comprises (i) a nonselective mixture of non-pathogenic  fecal bacteria extracted from a stool of a first human donor having no history or current symptoms of gastrointestinal disease, and (ii) one or more cultured, non-pathogenic bacterial isolates isolated from one or more stools of one or more human donors other than the first human donor, wherein administration of the composition for at least one week and at least twice per week to a patient having colitis is effective at treating the colitis.

nonselective mixture of non-pathogenic fecal bacteria comprises a substantially complete fecal microbiota from the stool of the human donor.


	Claim 32. (Currently Amended)  A pharmaceutical composition of non-pathogenic bacteria comprising a preparation of viable fecal bacteria, wherein the preparation of viable fecal bacteria comprises a nonselective mixture of non-pathogenic fecal bacteria extracted from a stool of a first human donor having no history or current symptoms of gastrointestinal disease supplemented with one or more cultured, non-pathogenic bacterial isolates isolated from a stool of a donor other than the first human donor.

Rejections Withdrawn
Claims 21-27, 29, and 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "community", is withdrawn in light of the Examiner's Amendments.

Conclusion
Claims 21-27, 29, and 31-38 are allowed because the prior art does not teach or suggest administration of non-selected nonpathogenic fecal bacteria from one donor combined with cultured nonpathogenic fecal bacteria from a second donor.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 17, 2021